McHugh, Justice,

dissenting:

The record indicates that the appellant, Municipal Mutual Insurance Company, issued to the insured a fire insurance policy, No. 65555c, for the period March 7,1973, to March 7,1974. Attached to the policy was an “amenda-*302tory cancellation” provision. That provision provided, in part, as follows:
CANCELLATION OF POLICIES IN FORCE FOR 60 DAYS OR MORE AND RENEWAL POLICIES.
If this policy:
(a) has been in force for 60 days or more ... it may be cancelled by this Company for one or more of the following reasons and then only by mailing or delivering to the Insured written notice stating when, not less than 30 days thereafter, such cancellation shall be effective:
(2) There has been a substantial change in the risk assumed by this Company since the policy was issued. ...
The mailing of notice as aforesaid shall be sufficient proof of notice. Delivery of such written notice by this Company shall be equivalent to mailing.
As the stipulations of the parties indicate, notice of cancellation of the fire insurance policy was mailed on October 11, 1973, by Walls Insurance Agency, Inc. to the insured at the address listed upon the policy and to the First National Bank of West Hamlin, a mortgagee upon the property in question. A certificate of mailing was obtained from the post office by the appellant, Walls Insurance Agency, Inc., for the mailing of the cancellation notice. Furthermore, Walls Insurance Agency, Inc. mailed to James Stevens, an insurance broker, notice of cancellation of the fire insurance policy and a refund check upon the policy in the amount of thirteen dollars ($13.00), payable to James Stevens and Lawrence Ray Smith. Nevertheless, the circuit court found that Lawrence Ray Smith and the First National Bank of West Hamlin did not receive the notice of cancellation. Nor did James Stevens or Lawrence Ray Smith receive the refund check. The refund check was never negotiated. On Febru*303ary 8,1974, the insured’s home and its contents near West Hamlin were destroyed by fire.
In Laxton v. National Grange Mutual Insurance Company, 150 W. Va. 598, 148 S.E.2d 725 (1966), the plaintiff’s automobile was insured by the defendant, National Grange Mutual Insurance Company. On November 18, 1964, that automobile was severely damaged. The defendant, contended, however, that on September 9, 1964, a notice of cancellation of the insurance policy was mailed by the defendant to the plaintiff and to the General Motors Acceptance Corporation. The plaintiff and a witness for the General Motors Acceptance Corporation denied receiving any notice of cancellation of the policy.
In Laxton, the insurance policy in question provided that the policy could be cancelled either by the insured or by the insurance company by mailing a written notice of cancellation. Furthermore, the policy provided that proof of mailing of a cancellation constituted sufficient proof of notice of cancellation. 148 S.E.2d at 728. In Laxton, the evidence indicated that notice of cancellation of the policy was mailed by the defendant to the plaintiff. Specifically, the defendant’s evidence indicated (1) that the mailing took place in the regular course of the defendant’s business, (2) that the defendant had obtained a certificate of mailing from the post office, and (3) that the notice of cancellation was never returned by the post office to the defendant.
In Laxton, this Court reversed a judgment for the plaintiff and awarded the defendant insurance company a new trial. This Court held that the plaintiff and the defendant had contracted for the insurance policy and that its provisions concerning cancellation were clear and unambiguous and not contrary to public policy. 148 S.E.2d at 729. Furthermore, as this Court stated: “... [I]f, in this case, the insurance company has sufficiently proved the mailing of the notice of cancellation addressed to the plaintiff at his address as it appears on the policy, it is not sufficient from the plaintiff’s standpoint for him to prove merely that he did not receive such notice.” 148 S.E.2d at 728. Accordingly, as this Court held in syllabus point 2:
*304Where an insurance policy provides that the policy may be cancelled by the insurance company by mailing to the insured at his address shown in the policy a written notice stating when not less than ten days thereafter such cancellation shall be effective, and that mailing of such notice shall be sufficient proof of notice, actual receipt of such notice by the insured is not a condition precedent to cancellation and, in an action on the policy, cancellation may be established by proof of the mailing of such notice in accordance with the terms of the policy.”
I am of the opinion that the reasoning of Laxton should be applied to the action before this Court. As in Laxton, the evidence indicated that the insurance company mailed the notice of cancellation to the appellee, Lawrence Ray Smith. The insurance company complied with the cancellation provisions of the policy and, as in Laxton, those provisions were clear and unambiguous and not contrary to public policy.
Although the majority emphasizes discrepancies between the Laxton action and the action before this Court, those discrepancies are not sufficient to deny the application in this action of the Laxton rule, i.e., that actual receipt by the insured of a notice of cancellation of an insurance policy is not a condition precedent to cancellation of the policy. The insurance policy in Laxton was comparable to the policy in the action before this Court, and the result should be the same. Neither W. Va. Code, 33-22-14 [1957], nor W. Va. Code, 33-22-15 [1957], specifically requires that notice of cancellation actually be received.
The majority is, in effect, rewriting the policy and amending the statutes. I would hold that the reasoning of Laxton should be applied to the action before this Court, and I would reverse the final order of the Circuit Court of Lincoln County.